The mandate in this case having been ordered recalled on January 6th, 1932, and the cause reinstated upon the docket for further consideration of the judgment to be entered herein, it is now ordered that a rehearing be granted in this cause, with privilege to either of the parties to file briefs and reply briefs on the merits, within thirty days, copies to be served upon opposing counsel, the briefs and arguments to eliminate from consideration any contention that trust property held by a church or religious society is exempt from mechanic's lien under the statutes applicable thereto and referred to in the original opinion filed in this cause. The original opinion of the court on this subject is adhered to on this rehearing, insofar as the applicability of the mechanic's lien laws to the facts shown of record is concerned.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.
                          ON REHEARING.                 Opinion filed January 9, 1933.